     Case 2:20-cv-05554-RSWL-AGR Document 23 Filed 05/21/21 Page 1 of 6 Page ID #:397



 1
       Darren D. Darwish, Esq. (SBN 305797)
       THE DARWISH LAW FIRM, APC
 2     11400 West Olympic Blvd., Suite 200
 3     Los Angeles, CA 90064
       Telephone: (424) 369-5353
 4     Facsimile: (424) 369-5356
 5     Email:      darren@darwishfirm.com

 6     Benjamin A. Azizian, Esq. (SBN 298987)
 7     AZIZIAN LAW, P.C.
       145 South Spring Street, Suite 850
 8     Los Angeles, CA 90012
 9     Telephone: (888) 914-6670
       Facsimile: (888) 914-8322
10     Email:      benji@azizianlaw.com
11
       Attorneys for Plaintiffs, JOHN DOE 1 and JOHN DOE 2
12

13                          UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15
      JOHN DOE 1, an individual; and JOHN       Case No.: 2:20-cv-05554-RSWL-AGR
16
      DOE 2, an individual,
17                                              NOTICE OF SCHEDULING
             Plaintiffs,                        CONFERENCE
18

19                 v.
20
      UNITED AIRLINES, INC., an Illinois
21    Corporation; ROE 1, an individual; ROE
      2, an individual; ROE 3, an individual;
22
      and ROES 4 through 50, inclusive,
23
            Defendants.
24

25

26
27

28


                            NOTICE OF SCHEDULING CONFERENCE
 Case 2:20-cv-05554-RSWL-AGR Document 23 Filed 05/21/21 Page 2 of 6 Page ID #:398



 1          TO ALL PARTIES THAT HAVE APPEARED IN THIS ACTION AND
 2   THEIR COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE that the above captioned matter is set for a
 4   Scheduling Conference on June 29, 2021 at 10:00 A.M. The conference will be held
 5   pursuant to F.R.Civ.P. 16(b). The parties are reminded of their obligations to
 6   disclose information and confer on a discovery plan not later than 21 days prior to
 7   the scheduling conference and report to the Court not later than 14 days after they
 8   confer as required by F.R.Civ.P. 26 and the Local Rules of this Court. Failure to
 9   comply may lead to the imposition of sanctions.
10          If counsel has received a "Notice to Parties of Court-Directed ADR Program"
11   (form ADR-08), the Court will presumptively refer the case to the Court Mediation
12   Panel or to private mediation at the time of the initial scheduling conference. See
13   General Order 11-10, § 5.1. Counsel are directed to furnish and discuss this Notice
14   with their clients in preparation for the parties’ Fed.R.Civ.P. 26(f) conference.
15   Counsel should include their shared or separate views regarding a preference for
16   the Court Mediation Panel or private mediation, and when the mediation should
17   occur, in the written report required by Fed.R.Civ.P. 26(f) and Civil L.R. 26-1. A
18   settlement conference with a magistrate judge is generally not available for cases in
19   the Court-Directed ADR Program. See Civil L.R. 26-1(c). For information about
20   the Court's ADR Program, please see General Order 11-10 which is located in the
21   "General Orders" section on the home page and in the "ADR" page of the Court's
22   website.
23          Plaintiffs’ counsel was ordered to give notice of the Scheduling Conference
24   to all parties that have appeared in this action, and was directed to give notice of the
25   Scheduling Conference immediately to each party that makes an initial appearance
26   in this action after this date.
27   ///
28   ///

                                             2
                             NOTICE OF SCHEDULING CONFERENCE
 Case 2:20-cv-05554-RSWL-AGR Document 23 Filed 05/21/21 Page 3 of 6 Page ID #:399



 1        Attached hereto as Exhibit “A” is a true and correct copy of the Court’s
 2   Minute Order re Scheduling Conference.
 3
 4   Dated: May 21, 2021                   THE DARWISH LAW FIRM, APC
 5
 6                                     By:      /s/ Darren D. Darwish
 7                                              Darren D. Darwish, Esq.
                                                Attorneys for Plaintiffs
 8                                              JOHN DOE 1 and JOHN DOE 2
 9   Dated: May 21, 2021                   AZIZIAN LAW, P.C.
10
11                                   By:      /s/ Benjamin A. Azizian
12                                            Benjamin A. Azizian, Esq.
                                              Attorneys for Plaintiffs
13                                            JOHN DOE 1 and JOHN DOE 2
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
                           NOTICE OF SCHEDULING CONFERENCE
Case 2:20-cv-05554-RSWL-AGR Document 23 Filed 05/21/21 Page 4 of 6 Page ID #:400




                   EXHIBIT A
Case 2:20-cv-05554-RSWL-AGR Document 23
                                     22 Filed 05/21/21
                                              05/20/21 Page 5
                                                            1 of 6
                                                                 1 Page ID #:401
                                                                           #:396

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        CV20-5554-RSWL(AGRx)                              Date     May 20, 2021
 Title           JOHN DOE 1;ET AL. v. UNITED AIRLINES, INC.



 Present: The Honorable         Ronald S.W. Lew, Senior, U.S. District Court Judge

                 Catherine Jeang                                          Not Present
                   Deputy Clerk                                    Court Reporter / Recorder


           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                     Not Present                                           Not Present
 Proceedings:            (IN CHAMBERS)

       The above matter is set for a Scheduling Conference on June 29, 2021 at 10:00 A.M.
The conference will be held pursuant to F.R.Civ.P. 16(b). The parties are reminded of their
obligations to disclose information and confer on a discovery plan not later than 21 days prior
to the scheduling conference and report to the Court not later than 14 days after they confer as
required by F.R.Civ.P. 26 and the Local Rules of this Court. Failure to comply may lead to the
imposition of sanctions.

       If counsel has received a "Notice to Parties of Court-Directed ADR Program" (form
ADR-08), the Court will presumptively refer the case to the Court Mediation Panel or to private
mediation at the time of the initial scheduling conference. See General Order 11-10, § 5.1.
Counsel are directed to furnish and discuss this Notice with their clients in preparation for the
parties’ Fed.R.Civ.P. 26(f) conference. Counsel should include their shared or separate views
regarding a preference for the Court Mediation Panel or private mediation, and when the
mediation should occur, in the written report required by Fed.R.Civ.P. 26(f) and Civil L.R. 26-1.
A settlement conference with a magistrate judge is generally not available for cases in the
Court-Directed ADR Program. See Civil L.R. 26-1(c). For information about the Court's ADR
Program, please see General Order 11-10 which is located in the "General Orders" section on
the home page and in the "ADR" page of the Court's website.

       Plaintiff counsel is directed to give notice of the Scheduling Conference to all parties
that have appeared in this action, and is directed to give notice of the Scheduling Conference
immediately to each party that makes an initial appearance in this action after this date.

                                                                                        00   :          00

                                                           Initials of Preparer              CMJ




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                   Page 1 of 1
 Case 2:20-cv-05554-RSWL-AGR Document 23 Filed 05/21/21 Page 6 of 6 Page ID #:402




 1                                       PROOF OF SERVICE
 2
     STATE OF CALIFORNIA                )
 3                                      )ss
     COUNTY OF LOS ANGELES              )
 4

 5         I am employed in the County of Los Angeles, State of California. I am over the age of 18
     and not a party to the within action; my business address is: 11400 West Olympic Blvd., Suite
 6   200, Los Angeles, CA 90064.
 7
           On May 21, 2021, I served true copies of the following document(s) described as:
 8
             NOTICE OF SCHEDULING CONFERENCE
 9
           on the interested parties in this action as follows:
10

11    Todd C. Worthe, Esq.                                  Counsel for Defendant United Airlines,
      Mackenzie C. Foellmer, Esq.                           Inc.
12    WORTHE HANSON & WORTHE
      1851 East First Street, Suite 400
13
      Santa Ana, California 82705
14    TWorthe@Whwlawcorp.com
      mfoellmer@whwlawcorp.com
15    Benjamin Azizian, Esq.                                Co-Counsel for Plaintiffs John Doe 1
16    AZIZIAN LAW, P.C.                                     and John Doe 2
      145 South Spring Street, Suite 850
17    Los Angeles, CA 90012
      Email: benji@azizianlaw.com
18

19          BY ELECTRONICALLY FILING: By electronically filing the foregoing document
     with the Clerk of the United States District Court, Central District of California, using its ECF
20   system, which electronically notifies the persons registered with the ECF System.
21
           BY ELECTRONIC MAIL (E-MAIL): I caused such document to be emailed to the
22   above-listed addressee(s).
23
            (Federal)     I declare that I am employed in the office of a member of the bar of this
24   court at whose direction the service was made.

25         Executed this 21st day of May 2021 at Los Angeles, California.
26
27                                                   /s/ Darren Darwish
                                                        Darren Darwish
28

                                                     1
                                              PROOF OF SERVICE
